Per Curiam.
This was an application by the appellant under section 356, p. 215, 2 G-. & EL, for a new trial within a year after judgment. The application is based on newly discovered evidence. The complaint for the new trial does not profess to contain all the evidence given on the former trial, not even all upon the points upon which the new trial is sought. A demurrer was, for this reason, properly sustained *359to said complaint. Cox v. Hutchings, 21 Ind. p. 219; Glidewell v. Daggy, id. 95.
Clay fool, Clarice, McDonald $ JRoache, for the appellant.
Hendricks § Hovd, for the appellee.
The judgment is affirmed, with costs.